Citation Nr: 1012535	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-26 512	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left elbow disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in St. Petersburg, Florida.

This matter was previously before the Board in August 2008, 
at which time the Board denied the claims of service 
connection for hypertension and of an increased disability 
rating for the service-connected left elbow disability.  The 
Veteran duly appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, in August 2009 the Court vacated 
the Board's August 2008 decision and remanded the appeal to 
the Board for compliance with the instructions in the joint 
motion.  The appeal is now before the Board for 
readjudication in light of the instructions contained in the 
most recent joint motion.


FINDING OF FACT

By letter dated in November 2009, the Veteran's 
representative notified the Board that the Veteran had died 
earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the 
merits of this claim at this time.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are 
issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the RO 
from which the claim originated (listed on the first page of 
this decision).  


ORDER

The appeal is dismissed.




		
C. R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


